*8ORDER
The Disciplinary Review Board on May 19, 1998, having filed with the Court it decision concluding that DOROTHY L. WRIGHT of GREEN BROOK, who was admitted to the bar of this State in 1976, should be reprimanded for violating RPC 1.3 (lack of diligence)' and RPC 1.4(a) and (b) (failure to communicate with client), and good cause appearing;
It is ORDERED that DOROTHY L. WRIGHT is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.